Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 15 (Currently amended). An unmanned vehicle comprising: an unmanned vehicle;
an onboard camera mounted to the unmanned vehicle;  a lens of the onboard camera;
at least one corresponding colorimetric indicator which changes color when exposed to at least one target chemical warfare agent;
wherein the at least one corresponding colorimetric indicator is immobilized to a
transparent polymer tape affixed to an environment facing surface of the lens of the onboard camera; and
whereby when exposed to the at least one target chemical warfare agent, the at least one corresponding colorimetric indicator changes color, indicating presence of the at least one target chemical warfare agent in physical proximity to the unmanned vehicle.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant amendments dated 05/03/2021, after final rejection and the discussion in interview dated April 23, 2021 have led to the prior 112 rejections being overcome. With respect to the prior art, specifically FARMER, ARNO,  and GENOVESE the references do not teach or reasonably suggest a sensor system which senses light transmitted through a colorimetric indicator, specifically where the colorimetric indicator is coated on a substrate affixed to the lens of an onboard camera of an unmanned vehicle. Claims 1, 7 & 15, independent claims, are all read as being drawn towards unmanned vehicles(even claim 15, since unmanned vehicle is specified in the preamble though not in the claim body—which seems to be an antecedent basis issue which is noted here to expedite prosecution), and a “vehicle,” is made distinct in the instant specification from an immobile ground system or other immobile object.
Upon further search, the SWITKES reference was the best found, US 20120140224. This reference teaches a retroreflector and a layer of material over the retroreflector, the material being subject to change in transmission with respect to an optical property of radiation, e.g. wavelength or polarization, with exposure to a phenomenon(abstract, & 0061-0062), wherein the phenomenon can be a chemical or nerve agent(paragraph 0004).SWITKES et al. teach that the retroreflector can be on an unmanned aerial vehicle(paragraph 0011), and that the retroreflector can include a clear layer(substrate), that is coated with a colorimetric indicator(paragraph 0050). SWITKES et al. again though however do not teach of the lens of the camera mounted to the onboard camera of an unmanned vehicle having a transparent polymer substrate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797